IN THE SUPREME COURT, STATE OF WYOMING

                                       2022 WY 108

                                                                  April Term, A.D. 2022

                                                                     September 8, 2022

 SHAWN PIERRE FRANCIS,

 Appellant
 (Defendant),

 v.                                                 S-22-0124

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a
plea agreement, Appellant entered an unconditional guilty plea to felony driving while
under the influence, a fourth or subsequent offense in ten years. Wyo. Stat. Ann. § 31-5-
233. The district court imposed a sentence of three and one-half to seven years. Appellant
filed this appeal to challenge the district court’s March 9, 2022, Judgment and Sentence.

[¶2] On July 1, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion to
Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396,
1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting Motion
for Extension of Time to File Pro Se Brief. This Court ordered that, on or before August
22, 2022, Appellant was permitted to file with this Court a pro se brief specifying the issues
he would like the Court to consider in this appeal. This Court also provided notice that,
after the time for filing a pro se brief expired, this Court would make its ruling on counsel’s
motion to withdraw and, if appropriate, make a final decision on this appeal. Appellant
did not file a pro se brief or other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds appellate counsel’s motion to withdraw should be
granted and the district court’s Judgment and Sentence should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Shawn Pierre Francis, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the Johnson County District Court’s March 9, 2022, Judgment and
Sentence be, and the same hereby is, affirmed.

[¶6]   DATED this 8th day of September, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice